ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




             Deutsche Bank National Trust Co. v. Gryc, 2012 IL App (2d) 111015




Appellate Court            DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
Caption                    Morgan Stanley, MSAC 2007-HE5, Plaintiff-Appellee, v. JAN GRYC,
                           Defendant-Appellant (United California Systems International, Inc.,
                           Unknown Owners, and Nonrecord Claimants, Defendants).



District & No.             Second District
                           Docket No. 2-11-1015


Filed                      October 26, 2012


Held                       The summons for defendant in a foreclosure action was not invalid, even
(Note: This syllabus       though the deputy clerk who signed the summons for the clerk of the
constitutes no part of     court created a potentially misleading situation by writing the clerk’s
the opinion of the court   name in cursive handwriting without noting who did the writing, since
but has been prepared      the law does not require any specific format when a deputy signs a
by the Reporter of         summons for the clerk.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Kane County, No. 08-CH-3433; the
Review                     Hon. Mark A. Pheanis, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Stephen D. Richek, of Chicago, for appellant.
Appeal

                           Douglas A. Oliver and William B. Kalbac, both of Freedman Anselmo
                           Lindberg, LLC, of Naperville, for appellee.


Panel                      JUSTICE HUDSON delivered the judgment of the court, with opinion.
                           Justices McLaren and Birkett concurred in the judgment and opinion.




                                             OPINION

¶1          Defendant Jan Gryc appeals from the orders approving the report of sale and distribution
        in a foreclosure action and the predicate default foreclosure order. The orders were in favor
        of plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan Stanley, MSAC
        2007-HE5. Gryc asserts that the clerk of the court did not properly sign his summons and that
        the summons was therefore invalid. We hold that the signature was proper under the rule
        stated in National City Bank v. Majerczyk, 2011 IL App (1st) 110640, as we further develop
        it here. We therefore affirm the orders.

¶2                                        I. BACKGROUND
¶3          On October 29, 2008, plaintiff filed a complaint to foreclose a mortgage. It named as
        defendants Gryc, United California Systems International, Inc., unknown owners, and
        nonrecord claimants.
¶4          On the summons to Gryc, in the area for the court clerk’s signature, the name “Deb
        Seyller” appears, handwritten in a cursive script. The handwriting does not closely resemble
        the signature of the clerk of the court, Deborah Seyller, as it appears as registered with the
        Secretary of State for a facsimile signature.
¶5          No defendant appeared within 30 days, and on February 6, 2009, the court entered a
        judgment of foreclosure. This included a finding under Illinois Supreme Court Rule 304(a)
        (eff. Jan. 1, 2006) that no just reason existed to delay enforcement or appeal.
¶6          On March 2, 2011 (before the sheriff’s sale), Gryc filed a motion to quash service. The
        court struck this motion “without prejudice” when Gryc’s counsel withdrew. New counsel
        filed an appearance on May 20, 2011, and, three days later, filed a new motion to quash
        service. The motion, which was similar to the earlier motion, asserted that the only methods
        by which the clerk can properly sign a summons are by his or her own hand and by a
        facsimile signature (as permitted by section 8 of the Clerks of Courts Act (Act) (705 ILCS
        105/8 (West 2010))). Gryc’s theory was that any other form of signature does not comply

                                                 -2-
       with Illinois Supreme Court Rule 101(a) (eff. May 30, 2008), which sets requirements for
       summonses: “The summons shall be issued under the seal of the court, tested in the name of
       the clerk, and signed with his name.”
¶7         The court denied Gryc’s motion on September 12, 2011. On October 3, 2011, the court
       approved the order of sale and distribution and granted an order of possession. Gryc filed a
       timely notice of appeal.

¶8                                          II. ANALYSIS
¶9         On appeal, Gryc again asserts that the summons was not properly signed and was
       therefore invalid. He argues first that the only two acceptable methods for the clerk of the
       court to sign a summons are personally and by way of a facsimile signature. He argues in the
       alternative that, if the law allows a deputy to sign for the clerk, he or she must do so in a
       format that indicates which deputy did the signing–that is, a format such as “[clerk’s name]
       by [deputy’s name].” This, he says, is necessary to show that the person signing the clerk’s
       name was actually a deputy.
¶ 10       “We review de novo issues of law and questions involving statutory interpretation.”
       People v. Rich, 2011 IL App (2d) 101237, ¶ 8. The issues that defendant raises are ones of
       law and include issues of interpretation of statutes and supreme court rules.
¶ 11       Concerning the claim that the clerk of the court must sign a summons personally or by
       means of his or her facsimile signature, we follow Majerczyk as to what constitutes a valid
       signature. The holding in Majerczyk points to a definition of “signature” that is broad enough
       to encompass the signature here. Specifically, it allows a name written at the named person’s
       direction.
¶ 12       In Majerczyk, the issue was the validity of a foreclosure summons that “[bore] the seal
       of the clerk of the circuit court of Cook County as well as the stamped printed name of the
       clerk, Dorothy Brown.” Majerczyk, 2011 IL App (1st) 110640, ¶ 2. By the description, the
       stamp at issue was a simple name stamp, and not a facsimile signature stamp. The defendants
       apparently objected to the signature’s not being cursive:
           “[T]he cases cited by the [defendants] do not support what is their fundamental assertion,
           that the summons was required to bear the cursive signature of the clerk. As early as
           1861 our supreme court held that the clerk could use his first initial to substitute for his
           first name in his signature on the summons. [Citation.] Clearly that holding did not
           require a complete cursive signature of the clerk to validate the summons. The real
           question at issue is what constitutes a signature. Our courts have held that a signature
           need not be written in cursive form; signing a document is the act of putting down a
           person’s name to attest to the validity of an instrument and that signature may be
           stamped, printed or made legible by using any other device. [Citations.] Black’s Law
           Dictionary defines a ‘signature’ as ‘A person’s name or mark written by that person or
           at the person’s direction.’ Black’s Law Dictionary 1507 (9th ed. 2009). A [‘]mark[’]
           cannot be construed as [of necessity being] a cursive signature.” (Emphases added.)
           Majerczyk, 2011 IL App (1st) 110640, ¶ 3.
       The Majerczyk court clearly accepted that a signature can be in any form that can act as a

                                                 -3-
       person’s mark. It accepted a mark made by a rubber stamp that was certainly wielded by a
       deputy. The name of the principal, written by a deputy under the principal’s authority, is
       much the same.
¶ 13       Gryc’s only explicit response to Majerczyk is that “[i]f there was a stamp [on the
       summons here,] then the case *** might apply, but lacking the stamp there needed to be
       either a facsimile signature or the signature of a Deputy Clerk who identified himself or
       herself.” He does not explain why a name applied by means of a rubber stamp with the
       intention to sign in another’s name is legally different from a name handwritten with the
       intention to sign in another’s name. As we noted, nothing in Majerczyk suggests any
       difference.
¶ 14       Gryc points to section 8 of the Act, which requires clerks to execute their duties
       personally where practicable, but also provides for clerks to have facsimile signature stamps:
           “The clerks shall, in all cases, attend in person to the duties of their offices, respectively,
           when it is practicable so to do, and shall perform all the duties thereof which can
           reasonably be performed by one person. In the performance of the duties of the office of
           clerk of the circuit court, any such clerk, after filing with the Secretary of State his or her
           manual signature certified by him or her under oath, may execute or cause to be executed
           with a facsimile signature, in lieu of his or her original signature, all forms of process and
           notices issued by his or her office.
               ‘Facsimile signature’ means a reproduction by engraving, imprinting, stamping, or
           other means of the manual signature of an authorized officer.” 705 ILCS 105/8 (West
           2010).
       We take Gryc to argue, at least by implication, that a facsimile signature is the exclusive
       means by which another can authorize anything under the clerk’s authority. That is not a
       natural reading of the section, which, in context, could be taken to present a facsimile
       signature as a way to increase what a clerk can do in person. Indeed, the section does not
       make explicit that deputy clerks may use the facsimile signature. That said, the Majerczyk
       court plainly inferred that use of a name stamp by a deputy was proper as a signature. We are
       certain that the panel was not under the impression that Dorothy Brown herself was using the
       stamp in question to “sign” the summons. Thus, the court must have deemed proper the use
       of the stamp by an (unidentified) deputy.
¶ 15       We now turn to Gryc’s assertion that, if a clerk’s deputy signs for the clerk, he or she
       must do so in a way that identifies which deputy in particular did the signing. That, as we
       have just noted, is inconsistent with the holding in Majerczyk. Moreover, Gryc’s precise
       argument is not clear to us. Gryc points to section 9 of the Act, concerning deputy clerks:
       “[t]he clerks may, when necessary, appoint deputies, who shall take the same oath or
       affirmation as is required of the principal clerk, which shall be entered into the records of
       their office.” 705 ILCS 105/9 (West 2010). He asserts that “[i]f the common Law allows a
       Deputy Clerk to perform this signature function [of issuing summonses] then, the Deputy
       must attest his or her name along with the clerk’s name to identify who the Deputy is so the
       parties can verify that said Deputy, has taken the required oaths.” The conclusion does not
       follow from the premise; although Gryc might deem identification of the deputy to be good


                                                  -4-
       policy, it is in no way a necessary conclusion from the oath requirement.
¶ 16       Nothing in either Gryc’s brief or our examination of relevant authority suggests that the
       law requires some specific format when a deputy signs a summons or anything else for the
       clerk. Nevertheless, we feel compelled to note that the mode of signing that a deputy used
       on this summons–writing the clerk’s name in cursive handwriting without any notation of
       who did the writing–is potentially misleading. Although we have concluded that it does not
       invalidate the summons, we cannot encourage it. This method of signing is opaque: the
       person seeing the signature cannot tell what is going on. Moreover, use of the method
       obscures the distinction between signing for the clerk–acting as a deputy–and signing as the
       clerk–forgery. Gryc is correct that a mode of signing that permits identification of the deputy
       is much the better policy.

¶ 17                                  III. CONCLUSION
¶ 18      For the reasons stated, we affirm the orders of the circuit court of Kane County.

¶ 19      Affirmed.




                                                -5-